Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Highlander on 28 July 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 16 is cancelled.
Claims 1, 4, 15, 18, 21 and 23 are amended as follows:
1. (Currently Amended) A method for quantification of a target amino acid[[s]], comprising:
(a) preparing a reaction mixture for cell-free protein synthesisof a reporter protein comprising the target amino acid, wherein the reaction mixture comprises a mixture of amino acids for synthesizing the reporter protein which mixture does not include the target amino acid[[s]];
(b) performing cell-free protein synthesis by mixing an assay sample containing the target amino acid[[s]] with the reaction mixture for cell-free protein synthesis;
(c) measuring the signal intensity of the synthesized reporter protein; and
(d) calculating the concentration of the target amino acid[[s]] by comparing the measured signal intensity with a standard  of the signal intensity of the reporter protein as a function of the concentration of the target amino acid in 

4. (Currently Amended) The method of claim 3, wherein the cell extract is an extract of E. coli, wheat germ[[s]], rabbit reticulocytes, yeast[[s]], Chinese Hamster [[o]]Ovary cells, or HeLa cells.

15. (Currently Amended) The method of claim 1, wherein the method is used to quantify the target amino acid[[s]] at a concentration[[s]] of 10 nM to 150 uM.

18. (Currently Amended) A method for screening a substance for prevention or treatment of an amino acid metabolism-related disease, comprising:
(a) treating a candidate material for prevention or treatment of an amino acid metabolism-related disease with an assay sample isolated from a living organism;
(b) measuring the concentration of a target amino acid[[s]] contained in the assay sample treated with the candidate material according to the method of claim 1; and
(c) comparing the amino acid concentration of step (b) with a normal control group.

21. (Currently Amended) A method for screening a transaminase substrate, comprising:
(a) reacting a transaminase with a mixture of a candidate amine donor substrate and amine acceptor substrate;
(b) measuring the concentration of a target amino acid[[s]] contained in the reaction solution after completion of the reaction, wherein the measuring of the amino acid concentration is performed by the method of claim 1; and
(c) comparing the amino acid concentration of step (b) with a control group.

23. (Currently Amended) A method for screening a transaminase, comprising:
(a) reacting a candidate enzyme with a mixture of an amine donor substrate and amine acceptor substrate;
(b) measuring the concentration of a target amino acid[[s]] contained in the reaction solution after completion of the reaction, wherein the measuring of the amino acid concentration is performed by the method of claim 1; and
(c) comparing the amino acid concentration of step (b) with a control group.

Conclusion
Claims 1, 3-15, 18-21 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657